Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2022 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Status of the Claims
Claims 1-3 and 9-11 have been amended. Claims 1-16 are pending.

Response to Arguments
Applicant's arguments filed 11/01/2022 regarding the 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that their claims are similar to that of Amdocs (Israel) Limited v. Openent Telecom Inc., 841 F.3d 1288 (Fed. Cir. 2016). Examiner disagrees. The Court in Amdocs found that the claim contains a sufficient inventive concept. Claim 1 requires “computer code for using the accounting information with which the first network accounting record is correlated to enhance the first network accounting record.” The Court construed “enhance” as meaning “to apply a number of field enhancements in a distributed fashion.” Id. at 21-22. In Amdocs, “the distributed data gathering, filtering and enhancements performed in the system enables load distribution. Granular data can reside in the peripheries of the system, close to the information sources. This helps avoids [(sic)] reduce congestion in network bottlenecks but still allows the data to be accessible from a central location. In previous systems, all the network information flows to one location, making it very difficult to keep up with the massive record flows from the network devices and requiring huge databases”. Id. at 22. The Court found that the claim provide an unconventional technological solution to a technological problem, being enhancing data in a distributed fashion so solve the problem of massive record flows that previously required massive databases. The claim’s enhancing limitation required the computer components to operation in an unconventional manner to achieve an improvement in computer functionality. Id. at. 23.  It is the Examiner’s position that the Applicant’s claims are in no way similar to that of Amdocs. To start, the Applicant’s specification, nor claims, recite an improvement to computers or technology. Applicant relies on the inventor’s affidavit asserting that the amended limitation adds a cloud-based computer system for performing the steps such that the driver devices and passenger devices are not unduly burdened with additional computing demands. The argument is not persuasive. The specification alleges that the improvement or inventive concept is that the system provides for connecting those that seek ground transportation and drivers of commercial motor vehicles to provide transportation services in a manner that does not contravene federal regulations. At best, this is an improvement in the judicial exception itself, not an improvement in computers or technology. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Additionally, the Affidavit recites the improvements to be computer efficiency because of the use of a cloud based computing system that extract information that is already captured, thereby avoiding erroneous entries, improving accuracy and results (Affidavit, ¶8), which is further directed towards an improvement in the judicial exception itself, but not improving the functioning of a computer. Better or more accurate data is not necessarily an improvement in technology. All of the subsequent paragraphs are also directed to the judicial exception, i.e. ¶12 arguing an improvement in lowering the carbon footprint of transporting passengers, ¶13 arguing the improvements flue and labor costs, and ¶14 arguing an improvement in providing lower-cost transport services to passengers. Further, it appears that in addition to the specification nor claims providing the alleged improvement, the Affidavit is merely presenting the improvement in a conclusory manner. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. (MPEP 2106.04(d)(1)). Merely stating that the cloud based computer system performs the steps so that the plurality of driver devices and at least one passenger device ae not overburdened with additional computing demands (Affidavit ¶9), is merely conclusory. There is no sufficient evidence provided necessary to be apparent to a person of ordinary skill in the art. The Examiner also notes that the information that appears in the respective Affidavit appear to be statements of opinion, respectively, and are not evidentiary facts, per se. Additionally, Mr. Cole Stevens is a named inventor and is employed as a co-owner by the assignee, Hiike, Inc., making their statements appear to be self-serving, and their conclusions do not appear to be made an objective review of patent eligibility, nor the prior art.
Applicant argues that their claims are similar to that of Enfish, LLC v. Microsoft Corp., 822 F. 3d. 1327 (Fed. Cir. 2016). Examiner disagrees. The Court found that the focus of the claims is on an improvement to computer functionality. In Enfish, the specification teaches that the self-referential table functions differently than conventional database structures. “While “[t]he structural requirements of current databases require a programmer to predefine a structure and subsequent [data] entry must conform to that structure,” id. at col. 2 ll. 10–13, the “database of the present invention does not require a programmer to preconfigure a structure to which a user must adapt data entry”. Id. at 15. “The Court concluded that the claims are directed to an improvement of an existing technology is bolstered by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements”. Id. It is the Examiner’s position that the claims are in no way similar to Enfish for 101 purposes. The claims, nor the specification provide sufficient details indicating that their computer, or cloud based computing system, functions differently than conventional cloud based computing systems. Further, as indicated above, there is no apparent improvement in computers to technology, merely a conclusory statement made in the Affidavit. 
Lastly, the Applicant’s specification states that “…the memory 36 may be implemented as a "cloud" non-transitory computer readable storage memory (i.e., one or more storage 30 may be partially or completely based on or accessed using the network 18) (Spec. [0057]), and “The storage 30 may store processor executable code and may be implemented as a conventional non-transitory memory” (Spec. [0056]). Nothing in the specification indicates unconventional arrangements, nor unconventional operations, of the cloud based computer system. 
Examiner maintains the 101 rejection. 

Applicant's arguments filed 11/01/2022 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the Kleve reference fails to disclose generating a manifest identifying a signature of an authority owner. Examiner disagrees. Kleve discloses a system that provides transport services to a user, specifically Kleve discloses in ¶0038 an environment where the owner of a vehicle can allow another to temporarily use to their vehicle, and can tailor the agreement (manifest) to include what can and cannot be transported (similar to having to get permission to use the vehicle to transport certain people in Applicant’s invention [see 004 of specification]). Kleve further discloses that the owner sign the consent and agreement using the website or the nomadic device (¶0038) (electronic signature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arata in view of Jalasutram to include a manifest including a signature of an authority owner as taught by Kleve. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Arata in view of Jalasutram in order to provide consent (see ¶0038 of Kleve). Applicant further argues that the Office Action provides no rationale as to why the owner of the vehicle may be characterized as an authority owner. It is the Examiner’s position that since it is explicitly stated that the owner of the vehicle is the owner, and must give consent and agree (the owner in their authority is giving permission to the user), there is not a necessity to provide a rationale as to why an owner of the vehicle is characterize as an authority owner. Further, the Applicant’s argument against the use of the word “concept” is insignificant. The reference is cited to disclose the limitation. In response to applicant's argument that “Neither the Arata nor Jalasutram references contemplate the vehicle providing transportation services upon user request to be driven by anyone other than the owner of the vehicle…no agreement would be required to outline what a temporary user can and cannot transport with an owner’s vehicle because the driver of the vehicle in Arata and Jalasutram would also the owner of the vehicle”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the electronic signature is provided to give passenger authorization by the authority (see Applicant’s spec. [0075]), thus the reference is reasonably pertinent to the particular problem with which the applicant was concerned.  
Applicant argues that Jalasutram does not disclose the limitation of a motor carrier number. Examiner disagrees. There is no explicit definition of “motor carrier number” that is given or supported by the specification. The citation to the Federal Motor Carrier Safety Administration (FMCSA) makes no explicit mention of a motor carrier number, not provides a definition for a motor carrier number. The FMCSA citation generally states the type of companies required to have an authority to operate, and the types of authority. Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) (see also MPEP 2173.05(a)). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Under the broadest reasonable interpretation, the license plate number cited in Jalasutram discloses a “motor carrier number”. Further, the license plate number serves the same purpose at the limitation of the motor carrier number of the Applicant’s application; to identify the motor carrier vehicle, as indicated in the Applicant’s arguments/remarks. The limitation is disclosed by Jalasutram. 
Applicant argues that the claim requires both driver name and an authority owner name sand that the Examiner offers no rationale as to why the driver name and authority owner name should be conflated. The driver name and authority owner name are not conflated, but are distinct. The claims don’t require an authority owner name, but an authority owner signature. That signature, as indicated above, is disclosed in Kleve. Further, the driver name is disclosed in Jalasutram Fig. 3G (Dan Surpi). Examiner would also like to point out that the owner is not necessarily the driver, as indicated in Kleve. The driver and the owner are not conflated.
Similarly as stated above for the motor carrier number, there is no explicit definition of “motor carrier name” that is given or supported by the specification. Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) (see also MPEP 2173.05(a)). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Under the broadest reasonable interpretation, the make and/or model cited in Jalasutram discloses a “motor carrier name”. Further, the make and/or model serves the same purpose at the limitation of the motor carrier name of the Applicant’s application; to identify a particular motor carrier vehicle, as stated in the Applicant’s arguments/remarks. The limitation is disclosed by Jalasutram.
Examiner maintains the 103 rejection.

Claim Objections
Claim 1 objected to because of the following informalities: The amendment to the claims filed on 11/01/2022 does not comply with the requirements of 37 CFR 1.121(c) because amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
Claim 1 has the amended limitation of a cloud-based computer system, which should be underlined (similar to claim 9). Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claims 1-8 recite a system (i.e. machine) and claims 9-16 recite a method (i.e. process). Therefore claims 1-16 fall within one of the four statutory categories of invention. 
Independent claims 1 and 9 recite the limitations of receiving trip itineraries from a plurality of drivers, each of the trip itineraries specifying a driver, at least one pick-up region along a route to a final destination, and a driver time associated with each pick-up region, each driver being associated with stored driver data identifying a driver name, an authority owner name, a motor carrier name, and a motor carrier number; receiving a rideshare request from at least one passenger, the rideshare request identifying a passenger, and having a pickup location, a drop-off location, and a pick-up time, the passenger device being associated with stored passenger data identifying a passenger name; matching the rideshare request with at least one trip itinerary; generating a passenger manifest identifying passenger name, selected driver name, pick-up location, drop-off location, a date of travel, a motor carrier name, and motor carrier number, and a signature of an authority owner; booking a ridesharing trip including the passenger with the selected driver; 38providing the driver with the rideshare request based on the driver selection; provide a rideshare request confirmation to the passenger; and storing the passenger manifest. The limitations are directed to a ridesharing service and correspond to certain methods of organizing human activity (managing personal behavior or relationships, and commercial interactions), i.e. receiving trip itineraries from a plurality of drivers; receiving a rideshare request from at least one passenger; booking a ridesharing trip including the passenger with the selected driver; 38providing the driver with the rideshare request based on the driver selection; providing a rideshare request confirmation to the passenger. The limitations also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. the trip itineraries specifying a driver, at least one pick-up region along a route to a final destination, and a driver time associated with each pick-up region, each driver being associated with stored driver data identifying a driver name, an authority owner name, a motor carrier name, and a motor carrier number; receiving a rideshare request from at least one passenger, the rideshare request identifying a passenger, and having a pickup location, a drop-off location, and a pick-up time, the passenger device being associated with stored passenger data identifying a passenger name; matching the rideshare request with at least one trip itinerary. The claims recite an abstract idea. 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a cloud based computer system (claims 1 and 9) having one or more processors (claim 1), and one or more non-transitory computer readable medium (claim 1), a plurality of driver devices (claims 1 and 9), and at least one passenger device (claims 1 and 9). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the above mentioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 8 and 16 recite the limitation that the signature of an authority owner is an electronic signature. The claim limitation further limits the abstract idea analyzed above. Further, the claim limitation recites the additional element of an electronic signature. The additional element amounts to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-7 and 10-15 recite additional limitations and additional elements that are further directed to the abstract idea analyzed above. Therefore, claims 2-7 and 10-15 are also rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-6, 8, 9, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata (2016/0356615) in view of Jalasutram (2020/0041301) further in view of Kleve (2014/0129053).

Claim 1: Arata discloses: A system comprising: 
receive a rideshare request from at least one passenger device, the rideshare request identifying a passenger, and having a pickup location, a drop-off location, and a pick-up time, the passenger device being associated with stored passenger data identifying a passenger name; (Arata ¶0085 disclosing the trip module receiving a passenger request from passengers that have designated in their profile that they are passengers, the request including a pickup location, drop off location, a departure time; ¶0085 discloses the passenger(s) have designated in their profile that they are passengers, the profile includes the passenger name (¶0081 disclosing the user profile that received user information such as a name, also ¶0127 disclosing the user interface receiving profile information from users including their names and designation as passenger (or driver); ¶0071 discloses the passenger profile module storing passenger profile information, and the passenger profile module receiving profile information from a client device)
match the rideshare request with at least one trip itinerary; (Arata ¶0086 disclosing the matching module performs a ride match to match the driver and passenger based on the trip details (itinerary) and passenger request; the ride match is a list of drivers that have driver routes based on the start and stop locations that are near the pickup and drop off locations of the passenger)
book a ridesharing trip including the passenger with the selected driver; (Arata Fig. 18 and ¶0141 disclosing the user interface with the driver ride matches for a passenger with the “book” button where the passenger can select a driver to book the trip with; ¶0142 and Fig. 19 disclosing the user interface for the user to book after the ride match, and also confirming the trip; also ¶0087 discloses the passenger being able to select the driver match)
provide the driver device with the rideshare request based on the driver selection; (Arata ¶0087 also discloses that the driver may be presented with the ride match and having the option to accept or reject the match)
provide a rideshare request confirmation to the passenger device; 
and store the passenger manifest on the non-transitory computer readable medium. (Arata ¶0138 and Fig. 15 disclosing an agenda view of scheduled trips; also ¶0138 discloses a history tab displayed that allows a user to view past trips and scheduled trips)

Arata in view of Jalasutram discloses:
a cloud-based computer system having one or more processor, and one or more non-transitory computer readable medium storing computer executable instructions that when executed by the one or more processor cause the one or more processor to: 
Arata discloses a computer system having one or more processor, and one or more non-transitory computer readable medium storing computer executable instructions that are executed by the one or more processor(s): (Arata ¶0045 disclosing the system including a processor, memory; ¶0054 disclosing the processor executing instructions; ¶0055 disclosing the memory may be included in a single or plurality of computing devices;  ¶0056 disclosing the memory including one or more non-transitory computer readable devices; see also Fig. 2; ¶0154 disclosing memory for storing electronic instructions). Arata does not explicitly disclose that the computer system is a cloud-based computer system. Jalasutram discloses this limitation: (Jalasutram ¶0097 disclosing the machine being a computer having instructions causing the computer to perform the operations/functions, and ¶0105 disclosing the computer storage medium having multiple storage device, or servers storing the instructions as well as cloud-based systems). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arata to include that the computer system is a cloud-based computer system as taught by Jalasutram since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

receive trip itineraries from a plurality of driver devices, each of the trip itineraries specifying a driver, at least one pick-up region along a route to a final destination, and a driver time associated with each pick-up region, each driver being associated with stored driver data identifying a driver name, an authority owner name, a motor carrier name, and a motor carrier number; 
Arata discloses the claim limitations: receive trip itineraries from a plurality of driver devices, each of the trip itineraries specifying a driver, at least one pick-up region along a route to a final destination, and a driver time associated with each pick-up region, each driver being associated with stored driver data identifying a driver name, an authority owner name, a motor carrier name: (Arata ¶0083 discloses the profile module receiving information of the users including a driver (or passenger) designation; ¶0084 disclosing the trip module receiving trip details (itinerary) from a driver; the trip details including the start location (pick-up region), destination location, and hot sport location, date of the trip, see also Fig. 14 disclosing the pick-up region and route to the destination; Fig. 12 and ¶0081 disclosing the user profile that received user information such as a name, also ¶0127 disclosing the user interface receiving profile information from users including their names and designation as driver (or passenger), note: driver name is also authority/owner name (of the vehicle); see Fig. 18 disclosing the make and models of the vehicles (motor carrier name)). Arata does not explicitly disclose a motor carrier number. Jalasutram discloses this limitation: (Jalasutram Fig. 3G disclosing the driver motor carrier number (KA048724)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arata to include a motor carrier number as taught by Jalasutram. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Arata in order to provide information about the transport provider in response to confirmation (see ¶0053 of Jalasutram).

generate a passenger manifest identifying passenger name, selected driver name, pick-up location, drop-off location, a date of travel, a motor carrier name, and motor carrier number, and a signature of an authority owner; 
Arata discloses a passenger manifest identifying the passenger name and date of travel: (Arata Fig. 15 and ¶0138 disclosing an agenda view of scheduled trips (manifest) and the date of travel; Fig. 23 and ¶0146 disclosing the passenger name). Arata does not explicitly disclose a manifest including selected driver name, pick-up location, drop-off location, a motor carrier name, and motor carrier number. Jalasutram discloses this limitation: (Jalasutram Fig. 3G (manifest) disclosing the driver name, pickup and drop off location, motor carrier name (silver swift dzire), and motor carrier number (KA048724)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arata to include a manifest including selected driver name, pick-up location, drop-off location, a motor carrier name, and motor carrier number as taught by Jalasutram. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Arata in order to provide information about the transport provider including arrival info in response to confirmation (see ¶0053 of Jalasutram).
Regarding the limitation of a signature of an authority owner, Arata in view of Jalasutram does not explicitly disclose this limitation. However Kleve discloses this concept: (Kleve ¶0038 disclosing an environment where the owner of a vehicle can allow another to temporarily use to their vehicle, and can tailor the agreement (manifest) to include what can and cannot be transported (similar to having to get permission to use the vehicle to transport certain people in Applicant’s invention [see 004 of specification]);  the owner can sign the consent and agreement using the website or the nomadic device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arata in view of Jalasutram to include a manifest including a signature of an authority owner as taught by Kleve. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Arata in view of Jalasutram in order to provide consent (see ¶0038 of Kleve). 

Claim 9: Claim 9 is directed to a method. Claim 9 recites limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a system. Claim 9 is therefore rejected for the same reasons as set forth above for claim 1.

Claim 4: The system of claim 1, wherein the at least one pick-up region is a county, city, village, township, district, or other administrative division. (Arata Fig. 16 disclosing the passenger request including the pick-up location being in Opal Cliffs, CA (city))


Claim 12: Claim 12 is directed to a method. Claim 12 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a system. Claim 12 is therefore rejected for the same reasons as set forth above for claim 4.

Claim 5: The system of claim 1, wherein the at least one pick-up region contains a plurality of pick-up locations, and wherein the computer executable instructions cause the processor to display at least one selectable indicator indicative of the pick-up locations and receive selection of at least one selectable indicator indicating selection of one of the pick-up locations. (Arata Fig. 21 and ¶0144 disclosing a plurality of pickup locations; ¶0143 disclosing the hot spot button allowing a passenger or driver to select hot spot for pickup locations; ¶0101 discloses the pickup location may be a hot spot designated by a driver and selected by the passenger; the pickup location may be any location the passenger inputs)

Claim 6: The system of claim 5, wherein the at least one pick-up region further contains a plurality of drop-off locations. (Arata ¶0144 discloses the user interface may also display alternative drop-off locations near a user’s current location)


Claim 14: Claim 14 is directed to a method. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a system. Claim 14 is therefore rejected for the same reasons as set forth above for claim 6.

Claim 8: The system of claim 1, 
Arata in view of Jalasutram discloses manifest data, but does not explicitly disclose that a signature of authority owner, wherein the signature of an authority owner is an electronic signature. Kleve discloses this limitation:
wherein the signature of an authority owner is an electronic signature. (Kleve ¶0038 disclosing an environment where the owner of a vehicle can allow another to temporarily use to their vehicle, and can tailor the agreement to include what can and cannot be transported;  the owner can sign the consent and agreement using the website or the nomadic device (electronic signature))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arata in view of Jalasutram to include a signature of authority owner, wherein the signature of an authority owner is an electronic signature as taught by Kleve. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Arata in view of Jalasutram in order to provide consent (see ¶0038 of Kleve).

Claim 16: Claim 16 is directed to a method. Claim 16 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a system. Claim 16 is therefore rejected for the same reasons as set forth above for claim 8.

Claim 13: The method of claim 9, wherein the at least one pick-up region contains a plurality of pick-up locations. (Arata Fig. 21 and ¶0144 disclosing a plurality of pickup locations; ¶0143 disclosing the hot spot button allowing a passenger or driver to select hot spot for pickup locations; ¶0101 discloses the pickup location may be a hot spot designated by a driver and selected by the passenger; the pickup location may be any location the passenger inputs)

Claim(s) 2, 3, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata (2016/0356615) in view of Jalasutram (2020/0041301) further in view of Kleve (2014/0129053) further in view of Wang (2017/0220966).

Claim 2: The system of claim 1, 
Arata discloses stored driver information, but does not explicitly disclose that the stored driver data further identifies driver responses to a first predetermined set of questions indicative of driver preference. Wang discloses this limitation:
wherein the stored driver data further identifies driver responses to a first predetermined set of questions indicative of driver preference. (Wang ¶0111 disclosing in the ridesharing matching environment, customers (riders) may add service providers (drivers) to a favorites list giving privileges regarding service requests; ¶0112 the service provider is asked to authorize being put on the favorites list and if they confirm (response), they will be added; also the system prompts service provider inputs of their preferences into the system (¶0076 and ¶0089); see ¶0090, ¶0095, and ¶0097 for example, disclosing some of the service provider’s limitations/preferences; Fig. 7A and ¶0335 discloses some of the service provider’s indicators and responses to the prompts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arata in view of Jalasutram further in view of Kleve to include  that the stored driver data further identifies driver responses to a first predetermined set of questions indicative of driver preference as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Arata in view of Jalasutram further in view of Kleve in order to provide a system that accounts for all preferences and limitations preset by customers and service providers in order to match them to each other in service requests (see ¶0011 of Wang).

Claim 10: Claim 10 is directed to a method. Claim 10 recites limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a system. Claim 10 is therefore rejected for the same reasons as set forth above for claim 2.

Claim 3: The system of claim 1, 
Arata discloses stored passenger information, but does not explicitly disclose that the stored passenger data further identifies passenger responses to a second predetermined set of questions indicative of passenger preference. Wang discloses this limitation:
wherein the stored passenger data further identifies passenger responses to a second predetermined set of questions indicative of passenger preference. (Wang ¶0115 disclosing in the ridesharing matching environment, service providers (drivers) may add customers (riders) to a favorites list so they will have a more consistent set of customers; ¶0112 the customer is asked to authorize being put on the favorites list and if they confirm (response), they will be added; also the system prompts customer inputs of their preferences into the system (¶0075); see ¶0080, ¶0082 for example, disclosing some of the customer’s limitations/preferences; Fig. 7B and ¶0338 discloses some of the service providers indicators and responses to the prompts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arata in view of Jalasutram further in view of Kleve to include that the stored passenger data further identifies passenger responses to a second predetermined set of questions indicative of passenger preference as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Arata in view of Jalasutram further in view of Kleve in order to provide a system that accounts for all preferences and limitations preset by customers and service providers in order to match them to each other in service requests (see ¶0011 of Wang).


Claim 11: Claim 11 is directed to a method. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a system. Claim 11 is therefore rejected for the same reasons as set forth above for claim 3.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata (2016/0356615) in view of Jalasutram (2020/0041301) further in view of Kleve (2014/0129053) further in view of Rosnow (2016/0132792).

Claim 7: The system of claim 1, 
Arata discloses a pick-up time, and while it is suggested that the pick-up time is within the driver time associated with each pick-up region since the system matches the passenger and driver trip details (¶0109, ¶0087), Arata does not explicitly disclose that the pick-up time is within the driver time associated with each pick-up region. Rosnow discloses this limitation: 
wherein the pick-up time is within the driver time associated with each pick-up region. (Rosnow ¶0055 disclosing after a user selects potential pick-up and drop-off places, a user may enter information about his or her commuting schedule; FIG. 5C illustrates an example of a graphical user interface that enables a user to provide schedule information, e.g., to select times when the user is willing to offer a ride and accept a ride; with respect to FIGS. 4A-4B based on a user's provided origin, destination, and schedule information, system may generates offers to drive (and requests to ride) that are displayed to potential riders and drivers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arata in view of Jalasutram further in view of Kleve to include that the pick-up time is within the driver time associated with each pick-up region as taught by Rosnow since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15: Claim 15 is directed to a method. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628